        Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




                                  )
In the Matter of the              )
Federal Bureau of Prisons’        )
                                  )
Execution Protocol Cases          )
                                  )
LEAD CASE: Roane et al. v.        )
                                                             Case No. 19-mc-0145 (TSC)
Barr                              )
                                  )
                                  )
THIS DOCUMENT                     )
RELATES TO:                       )
                                  )
                                  )
Roane, et al. v. Barr, 05-2337;   )
Robinson v. Bar, 07-2145;         )
Bourgeois v. Barr, 12-0782;       )
Bernard v. Barr, 20-474           )



 MOTION OF PLAINTIFFS BATTLE, BERNARD, BOURGEOIS, HALL, ROBINSON,
   AND WEBSTER TO ALTER OR AMEND JUDGMENT CONCERNING THE
COURT’S GRANTING OF SUMMARY JUDGMENT TO DEFENDANTS ON COUNT V

       Pursuant to Fed. R. Civ. P. 59(e), Plaintiffs Battle, Bernard, Bourgeois, Hall, Robinson,

and Webster respectfully move the Court to alter or amend its judgment granting summary

judgment to the Defendants on Count V, ultra vires agency action in violation of § 3596(a) of the

Federal Death Penalty Act. See ECF No. 261; see also Fed. R. Civ. P. 54(a) (defining

“judgment” as “any order from which an appeal lies”). As Plaintiffs explain below, the Court’s

ruling in favor of Defendants was based on an error of law, namely that a voluntary statement

from the Defendants has binding force of law and operates to moot the controversy, particularly

as to future executions, including the execution of Plaintiff Hall, which has been scheduled for

November 19, 2020. Additionally, the Court’s rationale has now been further undermined by the

subsequent events of William LeCroy’s execution on September 22, 2020, as explained below.


                                                1
        Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 2 of 15




        Relief under Rule 59(e) is justified when the movant demonstrates an “intervening

change of controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice.” Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996); Alston

v. District of Columbia, 770 F. Supp. 2d 289, 296 (D.D.C. 2011). More generally, relief is

warranted when a court has overlooked factual or legal issues that were properly presented, or

when the court’s decision “rests on an incorrect premise.” Berge v. United States, 949 F. Supp.

2d 36, 41 (D.D.C. 2013).

        These settled grounds for relief justify reconsideration of the Court’s grant of summary

judgment to Defendants on Count V, ultra vires agency action in violation of § 3596(a) of the

FDPA.

                                           ARGUMENT

        The Court should alter or amend its judgment granting summary judgment to the

Defendants on Count V. Section 3596(a) of the FDPA requires that in carrying out a death

sentence, “the Attorney General shall release the person sentenced to death to the custody of a

United States marshal, who shall supervise implementation of the sentence in the manner

prescribed by the law of the State in which the sentence is imposed.” 18 U.S.C. § 3596(a). In its

analysis of Plaintiffs’ claim that the protocol constitutes ultra vires agency action due to

conflicting with relevant state statutes, the Court noted two important categories of discrepancies

between the government’s execution protocol and several of the state statutes at issue. First,

there are state statutes that dictate the method of execution. Specifically, there are two state

statutes (S.C. Code. § 24-3-530(A); VA Code Ann. § 53.1-234) that allow an inmate to choose

between lethal injection and electrocution, and Missouri law allows for execution by either lethal

injection or lethal gas. Mo. Rev. Stat. § 546.720.1.




                                                  2
        Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 3 of 15




       Second, and of relevance to Plaintiffs Battle, Bernard, Bourgeois, Hall, Robinson, and

Webster, there are state statutes that, while not directly addressing the method of execution,

nevertheless dictate important aspects of the execution process, including a “Georgia statute

(applicable to Plaintiffs Battle and LeCroy) requiring the presence of ‘two physicians to

determine when death supervenes.’ Ga. Code § 17-10-41,” ECF 261 at 27, and a “Texas statute

(applicable to Plaintiffs Bernard, Bourgeois, Hall, Robinson, and Webster) mandating that

executions shall take place ‘at any time after the hour of 6 p.m. on the day set for the execution.’

Tex. Code of Crim. Proc. Art. 43.14(a).” Id.

       In finding that these important differences did not justify the granting of relief to

Plaintiffs, the Court relied on a non-binding notice filed by Defendants stating that they plan to

follow the relevant Georgia law and may choose to accommodate requests to follow the Texas

law, and also refused to grant relief as to the Texas law despite finding that the Defendants were

obligated to follow it. With regard to Georgia law, the Court observed: “Defendants state that

they intend to comply with Georgia’s requirement that two physicians be present at the execution

to determine when death supersedes. [ECF 247 at 2]; Ga. Code § 17-10-41.” ECF 261 at 30.

       It is important to note, however, that Defendants disclaimed any actual obligation to

comply with Georgia law, stating: “It is questionable at best that the cited provision of Georgia

law requiring the presence of two physicians is such a procedure [effectuating death], but the

government has nevertheless explained that it plans to comply with that provision.” ECF 247 at

2 (emphasis added). Similarly, with regard to the Texas statute at issue, the Defendants’ notice

stated: “The cited provision of Texas law concerning the time of execution does not involve

procedures for effectuating death and therefore need not be followed by the federal government

under the FDPA. But the government will consider, and may choose to accommodate, the




                                                 3
        Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 4 of 15




request of any Plaintiff sentenced by a federal court in Texas who wishes to have an execution

scheduled for after 6 p.m.” ECF 247 at 2 (emphasis added). The Defendants’ notice elaborated

on the Texas statute as follows: “In any event, the timing requirement presents no conflict with

the Protocol because the Protocol does not specify the time when the execution must be

implemented on the scheduled execution date. As a matter of administrative grace, BOP will

consider, and may choose to accommodate, the request of any Plaintiff sentenced by a federal

court in Texas who wishes to have an execution scheduled for after 6 p.m.” ECF 247 at 3-4.

       In deciding to rely on the Defendants’ notice to find the absence of a live controversy, the

Court relied on Nat’l Black Police Ass’n v. District of Columbia, 108 F.3d 346, 349 (D.C. Cir.

1997), which stated: “Even where litigation poses a live controversy when filed . . . a federal

court [must] refrain from deciding it if events have so transpired that the decision will neither

presently affect the parties’ rights nor have a more-than-speculative chance of affecting them in

the future” (internal citations and quotation marks omitted)). However, that case is

distinguishable because it involved a situation where binding legislation was passed affecting the

parties’ rights after suit was filed. In contrast, nothing binds the government here.

       Indeed, the Court has not cited any authority for the proposition that a non-binding

statement by a litigant to take certain actions that comply with the law – all the while

maintaining that the litigant is under no obligation to do so – moots an active controversy,

particularly as to future executions. To the contrary, the Supreme Court’s rulings on voluntary

cessation announce a stringent standard that is not met here. In Friends of the Earth, Inc. v.

Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 208 (2000), the Court stated:

       It is well settled that “a defendant's voluntary cessation of a challenged practice
       does not deprive a federal court of its power to determine the legality of the
       practice.” City of Mesquite, 455 U.S. at 289. “[I]f it did, the courts would be
       compelled to leave ‘[t]he defendant ... free to return to his old ways.’ ” Id., at 289,



                                                  4
            Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 5 of 15




           n. 10 (citing United States v. W.T. Grant Co., 345 U.S. 629, 632 (1953)). In
           accordance with this principle, the standard we have announced for determining
           whether a case has been mooted by the defendant's voluntary conduct is stringent:
           “A case might become moot if subsequent events made it absolutely clear that the
           allegedly wrongful behavior could not reasonably be expected to recur.” United
           States v. Concentrated Phosphate Export Assn., 393 U.S. 199, 203 (1968). The
           “heavy burden of persua[ding]” the court that the challenged conduct cannot
           reasonably be expected to start up again lies with the party asserting
           mootness. Ibid. (cleaned up).

Here, Defendants have not met that heavy burden, and they would be free to return to “old

ways.” For example, there would be absolutely nothing preventing the government from

changing its mind on having two physicians present at Mr. Battle’s execution, nor would there be

anything preventing from the government from changing its mind after initially accommodating

a future request made by Plaintiffs Bernard, Bourgeois, Hall, Robinson, and Webster to be

executed after 6 p.m. 1 Under the Court’s opinion, Plaintiffs would have no recourse.

           Far from being a speculative concern, witnesses to the recent execution of Mr. LeCroy

(who was sentenced in Georgia) saw only one physician enter the execution chamber to examine

the prisoner and declare death. Two media witnesses state clearly that a single man with a

stethoscope entered the execution chamber, felt Mr. LeCroy’s wrist and listened to his heart.

Michael Tarm, US government executes killer obsessed with witchcraft, AP News (Sept. 21,

2020), https://apnews.com/article/donald-trump-indiana-terre-haute-archive-executions-

ad069e143126b4abb8ac65a1482cb13a (last visited Sept. 30, 2020).; George Hale

(@georgehale), Twitter (Sep. 24, 2020),

https://twitter.com/georgehale/status/1309010208539185154?s=20. The possible failure of the

Defendants to follow the Georgia statute’s requirement to have “two physicians to determine

when death supervenes” during Mr. LeCroy’s execution may have violated not only the


1
    As discussed below, Plaintiff Hall has requested to be executed after 6 p.m.



                                                            5
        Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 6 of 15




Defendants’ voluntary statement, but also § 3596(a) of the FDPA. This new evidence is an

additional reason justifying relief under Rule 59(e), and demonstrates why Defendants must be

ordered by this Court to comply with relevant state statutes.

       The recent execution of Lezmond Mitchell on August 26, 2020 is also illustrative in this

regard. After Mr. Mitchell’s counsel filed a motion to require Bureau of Prisons (“BOP”) to

follow Arizona’s execution procedures, BOP, at the court’s request, filed a sworn promise to

comply, as part of an appeal heard by the United States Court of Appeals for the Ninth Circuit.

However, the Arizona procedures also included allowing counsel to have contact with the

outside world and a place to work at the prison, which was not part of the government’s promise.

While BOP initially provided counsel with this accommodation voluntarily, BOP revoked it as

soon as it found out the appeal was decided in the government’s favor, thus demonstrating that

they will not comply unless there is either a court order or a sworn promise filed on the docket.

See U.S. v. Mitchell, Case. No. 20-99009 (9th Cir. August 19, 2020).

       Further, the Court should reconsider its analysis with regard to the Texas statute at issue.

Unlike with regard to the Georgia statute, the Defendants’ notice disclaims any definite intent to

comply. Rather, the most that can be said is that the Defendants “may” comply. Although the

Court found that the Defendants were nevertheless required to follow the Texas law, ECF 261 at

30, it still decided to grant summary judgment to Defendants because the Court did “not see a

controversy here” given that Mr. Vialva was the only plaintiff sentenced in Texas who had an

execution date and the court was not aware that he had requested to be executed after 6 p.m., and

therefore the Court found no irreparable injury. However, as the Court is aware, Plaintiffs

Bernard, Bourgeois, Robinson and Webster were sentenced in Texas and they should have the

right to make a request, pursuant to the applicable Texas law, that they be executed on the day of




                                                 6
            Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 7 of 15




their execution date after 6 p.m. In fact, on October 5, 2020, Plaintiff Hall made such a request

to the Warden of Terre Haute, through an email from Hall’s counsel to BOP counsel (see

attached Exhibit 1). Therefore, the Court should alter its judgment to clarify that this aspect of

its ruling applied only to Plaintiff Vialva.

           Moreover, the Texas statute governs more than just the time of the execution. As noted

above, the statute provides that the execution take place “at any time after the hour of 6 p.m. on

the day set for the execution.” Tex. Code of Crim. Proc. Art. 43.14(a) (emphasis added). This is

significant, because if litigation delays prevented the execution from occurring before midnight,

the Defendants would not be able to carry it out in the early-morning hours of the following day,

as they recently did at the executions of Daniel Lee and Wesley Purkey. In analyzing this issue,

the Court acknowledged that “the concern that ‘[t]he ability to schedule an execution at any time

of day or night’ would allow ‘Defendants to reschedule and carry out . . . executions almost

immediately after the expiration or vacatur of a stay, despite the pendency of additional legal

challenges, and with or without notice to the prisoners’ attorneys.’ (Pls. Opp’n at 37.).” ECF 261

at 31. However, the Court rejected this concern, finding that the injury is “far from ‘certain[.]’”

Id. The Court should reconsider this aspect of its ruling, because, as noted, this exact scenario

has now happened twice. Defendants have demonstrated that, absent an order from this Court,

they would not follow this aspect of the Texas statute. Further, because Plaintiff Hall has now

requested to be executed after 6 p.m., this issue is no longer hypothetical. 2 If litigation on the day

of Plaintiff Hall’s execution caused a delay past midnight, he would have no remedy if the




2
    As of the date of this filing, the government has not responded to Plaintiff Hall’s request.



                                                              7
         Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 8 of 15




Defendants refused to follow the Texas statute, nor would the other Plaintiffs were they to make

the same request in the future. 3

        For the foregoing reasons, the Defendants should be legally required to follow these state

statutes, as they are “binding law” under the FDPA, and the Court should issue an order denying

summary judgment to the Defendants on Count V. The Plaintiffs should be permitted to

introduce evidence on these issues and demonstrate irreparable injury at a trial.

Dated: October 23, 2020                              Respectfully Submitted,



                                                     /s/ Joshua C. Toll
                                                     Joshua C. Toll
                                                     D.C. Bar No. 463073
                                                     King & Spalding LLP
                                                     1700 Pennsylvania Avenue, N.W.
                                                     Washington, DC 20006
                                                     (202) 737-8616
                                                     jtoll@kslaw.com

                                                     Margaret O’Donnell
                                                     P.O. Box 4815
                                                     Frankfort, KY 40604
                                                     (502) 320-1837
                                                     mod@dcr.net

                                                     Counsel for Plaintiff Anthony Battle


                                                     Ginger D. Anders (Bar No. 494471)
                                                     Jonathan S. Meltzer (Bar No. 888166546)
                                                     Brendan Gants (Bar No. 1031419)
                                                     MUNGER, TOLLES & OLSON LLP
                                                     1155 F Street N.W., Seventh Floor

3
 Pursuant to Texas law, a new execution date would need to be set, and that date must be ninety-one days out. See
Battaglia v. State, 537 S.W.3d 57 n. 53 (Ct. Crim. App. 2017) (“In 2014, trial courts were not required to notify a
capital defendant or their counsel when the defendant’s execution was set, and a “subsequent” execution could be
set as early as thirty-one days out from the execution order. Tex. Code Crim. Proc. Ann. art. 43.141(c) (West 2003).
The Texas legislature has since changed this law, and now notice of an execution date must be given to capital
defendants. In addition, all executions must be set at least ninety-one days in advance. Act of May 29, 2015, 84th
Leg., R.S., ch. 951, 2015 Tex. Sess. Law Serv. 951. (West)”).



                                                         8
Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 9 of 15




                            Washington, D.C. 20004-1357
                            (202) 220-1100

                            Counsel for Plaintiff Brandon Bernard


                            Alex Kursman, Assistant Federal Defender
                            Shawn Nolan, Chief, Capital Habeas Unit
                            Federal Community Defender Office, E.D. Pa.
                            601 Walnut Street, Suite 545 West
                            Philadelphia, PA 19106
                            Telephone – 215-928-0520
                            Email – alex_kursman@fd.org

                            Counsel for Plaintiff Alfred Bourgeois


                            Amy Lentz (DC Bar No. 990095)
                            Steptoe & Johnson, LLP
                            1300 Connecticut Avenue NW
                            Washington, DC 20036
                            202.429.1350
                            Email - alentz@steptoe.com

                            Counsel for Plaintiff Orlando Hall


                            Amy Karlin
                            Interim Federal Public Defender
                            Celeste Bacchi
                            Jonathan C. Aminoff
                            Deputy Federal Public Defenders
                            321 E. Second Street
                            Los Angeles, CA 90012
                            (213) 894-2854

                            Counsel for Plaintiff Julius O. Robinson


                            Evan Miller (DC Bar # 219310)
                            Vinson & Elkins LLP
                            2200 Pennsylvania Avenue, NW
                            Suite 500 West
                            Washington, D.C. 20037
                            (202) 639-6605
                            (202) 478-1815 (fax)



                               9
Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 10 of 15




                             emiller@velaw.com

                             Counsel for Plaintiff Bruce Webster




                               10
       Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 11 of 15




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2020, I caused a true and correct copy of foregoing to

be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all counsel of record. The names marked with an

asterisk (*) have no email provided on the docket and are no longer with the identified firms.

 Alan Burch                                       Paul R. Perkins
 U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
 Columbia                                         (202) 514-5090
 (202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
 Email: alan.burch@usdoj.gov
                                                  Jonathan Kossak
 Peter S. Smith                                   Civil Division, Department of Justice
 United States Attorney's Office                  (202) 305-0612
 Appellate Division                               Email: Jonathan.kossak@usdoj.gov
 (202) 252-6769
 Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                  U.S. Attorney’s Office for the District of
 Robert J. Erickson                               Columbia
 US Department of Justice                         (202) 252-6605
 (202) 514-2841                                   Email: Denise.Clark@usdoj.gov
 Email: Robert.erickson@usdoj.gov
                                                  Jean Lin
 Joshua Christopher Toll                          Civil Division, Department of Justice
 KING & SPALDING LLP                              (202) 514-3716
 (202) 737-8616                                   Jean.lin@usdoj.gov
 Email: jtoll@kslaw.com
                                                  Cristen Cori Handley
 Charles Anthony Zdebski                          Civil Division, Department of Justice
 ECKERT SEAMANS CHERIN &                          (202) 305-2677
 MELLOTT, LLC                                     Cristen.Handley@usdoj.gov
 (202) 659-6605
 Email: czdebski@eckertseamans.com                Paul F. Enzinna
                                                  ELLERMAN ENZINNA PLLC
 Gerald Wesley King, Jr.                          (202) 753-5553
 FEDERAL DEFENDER PROGRAM, INC.                   Email: penzinna@ellermanenzinna.com
 (404) 688-7530
 Email: gerald_king@fd.org                        Brandon David Almond
                                                  TROUTMAN SANDERS LLP
 Charles Fredrick Walker                          (202) 274-2864
 SKADDEN, ARPS, SLATE, MEAGHER &                  Email: brandon.almond@troutmansanders.com
 FLOM LLP



                                                11
     Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 12 of 15




(202) 371-7000                             Donald P. Salzman
Email: Charles.Walker@skadden.com          SKADDEN, ARPS, SLATE, MEAGHER &
                                           FLOM LLP
Alexander C. Drylewski                     (202) 371-7983
SKADDEN, ARPS, SLATE, MEAGHER &            Email: Donald.salzman@skadden.com
FLOM LLP
(212) 735-2129                             Steven M. Albertson
Email: Alexander.Drylewski@skadden.com     SKADDEN, ARPS, SLATE, MEAGHER &
(*pro hac vice application forthcoming)    FLOM LLP
                                           (202) 371-7112
Celeste Bacchi                             Email: Steven.Albertson@skadden.com
OFFICE OF THE PUBLIC DEFENDER
Capital Habeas Unit                        Craig Anthony Harbaugh
(213) 894-1887                             FEDERAL PUBLIC DEFENDER, CENTRAL
Email: celeste_bacchi@fd.org               DISTRICT OF CALIFORNIA
                                           (213) 894-7865
Jonathan Charles Aminoff                   Email: craig_harbaugh@fd.org
FEDERAL PUBLIC DEFENDER,
CENTRAL DISTRICT OF CALIFORNIA             Alexander Louis Kursman
(213) 894-5374                             OFFICE OF THE FEDERAL COMMUNITY
Email: jonathan_aminoff@fd.org             DEFENDER/EDPA
                                           (215) 928-0520
Billy H. Nolas                             Email: Alex_Kursman@fd.org
FEDERAL COMMUNITY DEFENDER
OFFICE FOR THE EDPA                        Kathryn B. Codd
(215) 928-0520                             VINSON & ELKINS LLP
Email: Billy_Nolas@fd.org                  (202) 639-6536
                                           Email: kcodd@velaw.com
*Jeanne Vosberg Sourgens
VINSON & ELKINS LLP                        Robert E. Waters
(202) 639-6633                             KING & SPALDING LLP (202) 737-0500
                                           Email: rwaters@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                        Yousri H. Omar
(202) 639-6676                             VINSON & ELKINS LLP
Email: wlawler@velaw.com                   (202) 639-6500
                                           Email: yomar@velaw.com
Evan D. Miller
VINSON & ELKINS LLP                        *William E. Hoffman, Jr.
(202) 639-6605                             KING & SPALDING LLP
Email: EMiller@velaw.com                   (404) 572-3383

Margaret O’Donnell                         Mark Joseph Hulkower
(502) 320-1837                             STEPTOE & JOHNSON LLP
Email: mod@dcr.net                         (202) 429-6221
                                           Email: mhulkower@steptoe.com



                                          12
     Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 13 of 15




Abigail Bortnick
KING & SPALDING LLP                        Robert A. Ayers
(202) 626-5502                             STEPTOE & JOHNSON LLP
Email: abortnick@kslaw.com                 (202) 429-6401
                                           Email: rayers@steptoe.com
Matthew John Herrington
STEPTOE & JOHNSON LLP                      Robert L. McGlasson
(202) 429-8164                             MCGLASSON & ASSOCIATES, PC
Email: mherrington@steptoe.com             (404) 314-7664
                                           Email: rlmcglasson@comcast.net
Amy J. Lentz
STEPTOE & JOHNSON LLP                      Sean D. O’Brien
(202) 429-1320                             PUBLIC INTEREST LITIGATION CLINIC
Email: Alentz@steptoe.com                  (816) 363-2795
                                           Email: dplc@dplclinic.com
Gary E. Proctor
LAW OFFICES OF GARY E. PROCTOR,            Shawn Nolan
LLC                                        FEDERAL COMMUNITY DEFENDER
(410) 444-1500                             OFFICE, EDPA
Email: garyeproctor@gmail.com              (215) 928-0520
                                           Email: shawn_nolan@fd.org
Scott Wilson Braden
FEDERAL PUBLIC DEFENDER,                   Joseph William Luby
EASTERN DISTRICT OF ARKANSAS               FEDERAL PUBLIC DEFENDER/EDPA
(501) 324-6144                             (215) 928-0520
Email: Scott_Braden@fd.org                 Email: joseph_luby@fd.org

Amy Gershenfeld Donnella                   Pieter Van Tol
FEDERAL COMMUNITY DEFENDER                 HOGAN LOVELLS US LLP
OFFICE FOR THE EDPA                        (212) 918-3000
(215) 928-0520                             Email: Pieter.Vantol@hoganlovells.com
Email: amy_donnella@fd.org
                                           Jonathan Jeffress
David Victorson                            KAISER DILLON, PLLC
(202) 637-5600                             (202) 640-4430
HOGAN LOVELLS US LLP                       Email: Jjeffress@kaiserdillon.com
Email: David.Victorson@hoganlovells.com
                                           Andrew Moshos
John D. Beck                               MORRIS NICHOLS ARSHT & TUNNELL
HOGAN LOVELLS US LLP                       LLP
(212) 918-3000                             (302) 351-9197
Email: john.beck@hoganlovells.com          Email: Amoshos@mnat.com

Amelia J. Schmidt
KAISER DILLON, PLLC
(202) 869-1301



                                          13
      Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 14 of 15




 Email: Aschmidt@kaiserdillon.com        Alan E. Schoenfeld
                                         WILMER CUTLER PICKERING HALE &
 Norman Anderson                         DORR LLP
 KAISER DILLON PLLC                      (212) 937-7294
 (202) 640-2850                          Email: Alan.Schoenfeld@wilmerhale.com
 nanderson@kaiserdillon.com
                                         Kathryn Louise Clune
 Jennifer Ying                           CROWELL & MORING LLP
 MORRIS NICHOLS ARSHT & TUNNELL          (202) 624-5116
 LLP                                     kclune@crowell.com
 (302) 658-9300
 Email: Jying@mnat.com                   Jennifer M. Moreno
                                         OFFICE OF THE PUBLIC FEDERAL
 Andres C. Salinas                       DEFENDER, DISTRICT OF ARIZONA
 WILMER CUTLER PICKERING HALE &          (602) 382-2718
 DORR LLP                                Jennifer_moreno@fd.org
 (202) 663-6289
 Email: Andres.Salinas@wilmerhale.com    Ginger Dawn Anders
                                         MUNGER, TOLLES & OLSON LLP
 *Ryan M. Chabot                         (202) 220-1107
 WILMER CUTLER PICKERING HALE &          Ginger.anders@mto.com
 DORR LLP
 (212) 295-6513                          *Jonathan S. Meltzer
                                         MUNGER, TOLLES & OLSON LLP
 Dale Andrew Baich                       (202) 220-1100
 OFFICE OF THE FEDERAL PUBLIC
 DEFENDER                                *Brendan Gants
 (602) 382-2816                          MUNGER, TOLLES & OLSON LLP
 Dale_Baich@fd.org                       (202) 220-1100

                                         Timothy Kane
                                         FEDERAL COMMUNITY DEFENDER
                                         OFFICE, EDPA
                                         (215) 928-0520
                                         Email: timothy_kane@fd.org

Dated: October 23, 2020             Respectfully Submitted,



                                    /s/ Joshua C. Toll
                                    Joshua C. Toll
                                    D.C. Bar No. 463073
                                    King & Spalding LLP
                                    1700 Pennsylvania Avenue, N.W.
                                    Washington, DC 20006



                                        14
Case 1:19-mc-00145-TSC Document 298 Filed 10/23/20 Page 15 of 15




                             (202) 737-8616
                             jtoll@kslaw.com




                               15
